DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter  
Claims 1, 3-10, 19-27 & 29-30.
Regarding claim 1, Widjaja et al (US20150023105) discloses a memory device(FIG 25; 120), comprising: at least one bit line(FIG 25; [0174]; 76a); at least one source line(FIG 25; 74a); at least one program word line(FIG 25; 70a); at least one read word line(FIG 25; 72a); and at least one memory cell comprising a program transistor and a read transistor(FIG 25; the two transistors (Left and Right) next to each other), wherein the program transistor comprises: a gate terminal coupled to the at least one program word line(FIG 25; Left  transistor gate connected to 70a), a first terminal coupled to the at least one source line(FIG 25; Left transistor first terminal connected to 74a), and a second terminal(FIG 25; other end side of Left terminal), and the read transistor comprises: a gate terminal coupled to the at least one read word line (FIG 25; Right transistor gate coupled to 72a), a first terminal coupled to the at least one bit line(Right transistor terminal coupled to 76a), and a second terminal coupled to the second terminal of the program transistor(Left transistor and Right transistor coupled with each to the other side of the terminals).
Wilson et al (US20080203443) discloses a memory device(FIG 10C), comprising: at least one bit line(BL); at least one source line(SL); at least one program word line(WWL); at least one read word line(RWL); and at least one memory cell comprising a program transistor and a read transistor(35 and 20), wherein the program transistor comprises: a gate terminal coupled to the at least one program word line(35 gate coupled to WWL), a first terminal coupled to the at least one source line(35 Right terminal coupled to SL), and a second terminal(35 Left side terminal), and the read transistor comprises: a gate terminal coupled to the at least one read word line(20 gate coupled to RWL), a first terminal coupled to the at least one bit line(20 Left terminal coupled to BL), and a second terminal coupled to the second terminal of the program transistor(Right side terminal of 20 coupled Left side terminal of 35) .

Ishizu et al (US20180075900 FIG 4B; Discloses Read word line DRWL connected to a read transistor gate DS4, wherein first terminal of DS4 is connected to a bit line BL) and a write word line PLDUM connected to a write transistor gate DR4, wherein first terminal of DR4 is connected to source line SL.  Furthermore, other terminals of DS4 and DR4 are connected to each other). 
Adams et al (US20100188888) FIG 2; discloses RWL, WWL, transistors 210 and 212. 
Callahan et al (US7173851) FIG 2; discloses WP and transistor M0 and WW and transistor M1 and M0 and M1 connected with each other, and SL and BL. 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and the at least one memory cell is configured to store a datum having any of a first value corresponding to a gate dielectric of the program transistor being broken down under a previous application of a predetermined breakdown voltage or higher, or a second value corresponding to the gate dielectric not yet broken down. Claims 3-10 are allowed because of their dependency to the allowed base claim 1.

However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination reference voltage to a gate of the first program transistor, wherein the program voltage is higher than the reference voltage, and 5Application No. 17/143,702Docket No. P20203180US01 (T5057-1564U) a voltage difference between the program voltage and the reference voltage is equal to or higher than a predetermined breakdown voltage to break down a gate dielectric of the first program transistor. Claims 20-27 are allowed because of their dependency to the allowed base claim 19.

However, with respect to claim 29, none of the prior art teaches, suggests or renders obvious, either alone in combination first terminal coupled to the at least one source line, and a second terminal, the read transistor comprises: a gate terminal coupled to the at least one read word line, a first terminal coupled to the at least one bit line, and a second terminal coupled to the second terminal of the program transistor, and the memory device further comprises: a word line decoder configured to provide a program voltage in response to the at least one memory cell being selected to be programed; a switch coupled between the word line decoder and the at least one source line; and a source line decoder configured to control the switch to turn ON to couple the program voltage from the word line decoder to the at least one source line in response to the at least one memory cell being selected to be programed. Claim 30 is allowed because of its dependency to the allowed based claim 20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827